Citation Nr: 1518752	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-23 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an increased rating in excess of 40 percent for right shoulder ankylosis and posttraumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to March 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2008, June 2012, and December 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The March 2008 rating decision reopened and denied the Veteran's claim for entitlement to service connection for a low back disability.  The Board observes, however, that service connection for a low back disability was previously denied in a final August 2005 rating decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a low back disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran testified at a Travel Board hearing in May 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file.

Pursuant to 38 C.F.R. § 20.1304(b) (2014), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  Although the electronic claims file shows that the Veteran executed a VA Form 21-22 in August 2014 appointing the Texas Veterans Commission as his representative, the Board may not accept this change in representation under the provisions of 38 C.F.R. § 20.1304(b) (2014).  In this regard, the Veteran's appeal was certified in October 2012, and there was no good cause explanation for the change in representation.  The new appointment, however, is referred to the agency of original jurisdiction (AOJ) and may be recognized upon transfer of the case to the AOJ. See 38 C.F.R. § 20.1304(b)(1)(i) (2014).

The Virtual VA paperless claims processing system contains the transcript from the May 2013 Travel Board hearing.  The Virtual VA paperless claims processing system also contains VA treatment records dated from April 2008 to January 2015, and from October 2010 to April 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a VA Form 21-22 dated in August 2014, appointing the Texas Veterans Commission as the Veteran's representative.  VBMS also contains a notice of disagreement dated in May 2014 regarding entitlement to an increased rating for the service-connected right shoulder disability and entitlement to service connection for a neck disability.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

The issues of entitlement to service connection for a low back disability; entitlement to service connection for a neck disability; and entitlement to an increased rating for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied entitlement to service connection for a low back disability based on the determination that the Veteran's back condition existed prior to service.

2.  New evidence received since the August 2005 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disability.



CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied the claim of service connection for a low back disability, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the August 2005 rating decision is new and material, and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for a low back disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a low back disability in final rating decisions dated in November 1975 and August 2005.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In November 2007, the Veteran filed a claim to reopen entitlement to service connection for a low back disability.  In a March 2008 rating decision, the RO denied entitlement to service connection for a low back disability.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in August 2005, whereby the RO denied service connection for a low back disability, the evidence consisted of the Veteran's service treatment records and lay statements in support of the claim.  The Veteran's service treatment records showed multiple complaints of low back pain in service.  However, the service treatment records also showed that the Veteran reported injuries his back prior to service in 1960 (motor vehicle accident) and 1963 (old football injury).  In August 2005, the RO denied the claim for entitlement to service connection for a low back disability based on the determination that the Veteran's back condition existed prior to service.  The Veteran did not appeal the denial, and it became final.  

The additional evidence presented since the last final denial in August 2005 includes additional VA and private treatment records, a VA examination with etiology opinion dated in March 2011, buddy statements, and lay statements from the Veteran.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in August 2005, and it raises a reasonable possibility of substantiating the claim insofar as these new submissions provide a current diagnosis of a low back disability and an etiology nexus opinion.  They also provide greater context to the Veteran's lay contentions.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a low back disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

Low Back Disability

The Veteran claims that his current low back disability is related to his active duty service.  Specifically, he contends that he injured his back during basic training, and from lifting heavy objects in service.  The Veteran acknowledged that prior to service, he felt a sensation in his back while playing football, but he denied being diagnosed with a back disability at any time prior to service.  The Veteran's service entrance examination was negative for any diagnosis or finding of a back disability.  Service treatment records revealed that the Veteran began receiving treatment for low back pain in service in August 1964.  He was suspected to have lumbosacral scoliosis, not confirmed by x-ray imaging.  An examination of the back was normal, and the Veteran was diagnosed with a chronic back strain.  The Veteran mentioned an old football injury.  In October 1964, x-ray imaging of the back was negative.  The impression was Gomerism.  A history of a back injury several years prior with pain and stiffness, and questionable scoliosis was noted.  In January 1965, the Veteran complained of back pain over five years related to a motor vehicle accident in 1964.  On examination, there was point tenderness at the mid-fourth lumbar.  In February 1965, the Veteran complained of low back pain after picking up a railroad tie.  Examination of the back was normal.

The first post-service record of treatment for the Veteran's back was in August 2001.  Private treatment records from Dr. K.L. dated in August 2001 showed complaints of back pain and a diagnosis of lumbar disc disease.  In an October 2007 VA treatment record, the Veteran reported chronic low back pain since an injury in service.  He described recurrent back pains radiating to his left leg.  He mentioned receiving treatment for his back pain following discharge from several private physicians in California in the 1970's.  The Veteran also reported that he was in a car accident two weeks prior, which aggravated his back pain.  VA treatment records showed a diagnosis of lumbar disc disease with left lumbar radiculopathy.  

In a VA medical opinion dated in March 2011, the examiner found that the Veteran's current lumbar spine condition was less likely as not due to any incident in service.  He explained that there was no evidence of a chronic, ongoing condition associated with the Veteran's military service.  The examiner noted that the Veteran had a lumbar strain in service, which resolved.  The examiner noted that the Veteran was seen multiple times in service  until he was discharged for immaturity and unsuitability.  He further noted that the Veteran first filed a claim for a low back condition ten years after service, and was first treated for low back pain after service in 2008, following a motor vehicle accident.

The Board finds that the March 2011 medical opinion was inadequate.  First, the Board notes that in the examination report, the examiner incorrectly indicated that the first record of post-service treatment for the back was in 2008, after a motor vehicle accident.  The first record of post-service treatment in the claims file was in August 2001, several years prior to the September 2007 motor vehicle accident.  Moreover, the examiner also incorrectly found that the Veteran first filed his claim for a low back condition ten years after service.  In fact, the Veteran initially filed a claim for entitlement to a low back condition in May 1975, within one year from discharge.  In light of the foregoing, the Veteran should be afforded another VA examination with an etiology opinion as to any currently diagnosed low back disability.

In addition, throughout the appeal, the Veteran has indicated that he received treatment for his low back disability in the 1970's and 1980's from several private physicians in San Francisco, California.  The Veteran mentioned this treatment in VA treatment records, his March 2011 VA examination, and his May 2013 Travel Board hearing.  The Veteran also submitted VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, listing each of these physicians.  Unfortunately, the Veteran has indicated that he does not have current addresses for any of these physicians.  Nonetheless, it does not appear as if the RO has made any attempts to obtain the outstanding treatment records from these physicians.  While on remand, the RO should attempt to obtain these outstanding private treatment records, and any other outstanding treatment records identified by the Veteran.

Neck Disability and Service-Connected Right Shoulder Disability

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In a June 2012 rating decision, the RO denied entitlement to service connection for a neck disability.  Within one year of the rating decision, in October 2012, the Veteran filed a VA Form 21-526(b), Veteran's Supplemental Claim for Compensation, which included a claim for entitlement to service connection for a neck disability.  The RO construed this as a claim to reopen service connection for a neck disability.  The October 2012 submission also included an increased rating claim for the Veteran's service-connected right shoulder disability.  In a December 2013 rating decision, the RO confirmed and continued the previous denial of service connection for a neck disability.  In the December 2013 rating decision, the RO also increased the Veteran's service-connected right shoulder disability to 40 percent disabling, effective October 11, 2012.

Within one year of notification of that decision, in a Notice of Disagreement dated in May 2014, the Veteran indicated that he objected to the 40 percent rating for his service-connected right shoulder disability and the denial of service connection for his claimed neck disability.  While the Veteran expressed disagreement with the December 2013 rating decision, it appears that no subsequent SOC regarding these above-mentioned issues was ever issued.  Therefore, the Board must remand these claims, rather than merely referring them.  An SOC must be issued and the Veteran must be given an opportunity to perfect the appeal of these claims to the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include the private health care providers located in San Francisco during the 1970's and 1980's, which were mentioned by the Veteran. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA orthopedic examination for his low back disability.  The entire claims file, including a copy of this remand, should be provided to the examiner for review, and the examiner should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

The examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disability is etiologically related to the Veteran's active duty service.
   
   The examiner should reconcile any opinion with all 
   other clinical evidence of record, including relevant 
   lay statements, service treatment records, and ongoing 
   medical records.  The examiner should specifically 
   address the Veteran's complaints of low back pain in 
   service, to include the service treatment records dated 
   in August 1964, October 1964, January 1965, and 
   February 1965.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rational should be provided for any opinion expressed.

3. The RO should issue an SOC to the Veteran addressing the matters of entitlement to service connection for a neck disability and entitlement to an increased rating for his service-connected right shoulder disability, including citation to all relevant law and regulation pertinent to the claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfecte4d, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

4. After the development has been completed, adjudicate the claim of entitlement to service connection for a low back disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


